Case: 14-10228   Date Filed: 01/29/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10228
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cr-00094-RBD-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JONATHAN DANIEL ADLETA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 29, 2015)

Before ED CARNES, Chief Judge, MARCUS, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
                Case: 14-10228        Date Filed: 01/29/2015       Page: 2 of 4


       Jonathan Adleta was charged with two counts: transporting a minor in

interstate commerce for purposes of sexual activity and conspiracy to do the same.

See 18 U.S.C. § 2423(a), (e). A jury convicted him of both, and he now appeals

that conviction.

       He contends that the district court made a key evidentiary error. It admitted

evidence of similar crimes under Federal Rules of Evidence 413 and 414, which

allow the unfettered use of certain similar crimes evidence against defendants

accused of sexual assault or child molestation. That evidence showed that Adleta

had committed an uncharged sexual assault of a minor and had possessed child

pornography.

       Adleta does not contend that the district court violated those rules of

evidence. Instead, he argues that those rules violate his Fifth Amendment right to

due process. See U.S. Const. Amend. V. The problem is that Adleta never

objected on that basis in the district court. There, he objected that Rules 413 and

414 did not apply to him and that the phrase “sexual activity” as used in the

indictment was unconstitutionally vague.1 He never suggested that Rules 413 and


   1
      Despite having preserved those two objections in the district court, Adleta has abandoned
both on appeal by failing to brief either of them. See Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1330 (11th Cir. 2004) (“[A] legal claim or argument that has not been briefed before
the court is deemed abandoned and its merits will not be addressed.”); United States v. Jernigan,
341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (“[A] party seeking to raise a claim or issue on appeal
must plainly and prominently so indicate. Otherwise, the issue — even if properly preserved at
trial — will be considered abandoned.”) (emphasis added).



                                                2
               Case: 14-10228     Date Filed: 01/29/2015     Page: 3 of 4


414 might be unconstitutional. As a result, we review their constitutionality only

for plain error. See United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir.

2005); see also United States v. Munoz, 430 F.3d 1357, 1373–75 (11th Cir. 2005)

(reviewing the defendants’ constitutional challenge to their sentences for plain

error because they raised only evidentiary challenges before the district court).

      Adleta has not shown that the district court committed plain error by failing

to hold Rules 413 and 414 unconstitutional. To do so, he must establish four

conditions: (1) there was an error; (2) it was plain; (3) it affected his substantial

rights; and (4) it “seriously affect[ed] the fairness, integrity, or public reputation of

judicial proceedings.” Rodriguez, 398 F.3d at 1298 (quoting United States v.

Cotton, 535 U.S. 625, 631, 122 S. Ct. 1781, 1785 (2002)); see also United States v.

Olano, 507 U.S. 725, 736–37, 113 S. Ct. 1770, 1779 (1993). If Adleta were to

establish those four conditions, we would still retain the discretion to correct the

error or not. Rodriguez, 398 F.3d at 1298.

      We need not decide whether the district court erred by failing to invalidate

Rules 413 and 414 because even assuming that it did (a dubious assumption), it did

not plainly err. The district court plainly erred only if binding authority required it

to invalidate Rules 413 and 414 on due process grounds. See United States v.

Joseph, 709 F.3d 1082, 1096 (11th Cir. 2013) (“[A]t least where the explicit

language of a statute or rule does not specifically resolve an issue, there can be no



                                            3
                Case: 14-10228        Date Filed: 01/29/2015       Page: 4 of 4


plain error where there is no precedent from the Supreme Court or this Court

directly resolving it.”) (quotation marks omitted). Adleta cites no binding

authority supporting his position — neither from the Supreme Court nor from our

Court.2 The district court committed no plain error by failing to hold that Rules

413 and 414 violated Adleta’s right to due process under the Fifth Amendment.

       AFFIRMED.




   2
     Adleta does not even cite out-of-circuit authority holding that Rules 413 and 414 violate a
defendant’s right to due process. The two decisions on point that he does cite both reject due
process challenges to those rules. See United States v. Mound, 149 F.3d 799, 800–01 (8th Cir.
1998); United States v. Castillo, 140 F.3d 874, 879–84 (10th Cir. 1998).



                                                4